Citation Nr: 1647851	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  11-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disability to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a right hip disability to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left ankle disability to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right ankle disability to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a left foot disability to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a right foot disability to include as secondary to a service-connected disability.

7.  Entitlement to an effective date earlier than January 31, 2012 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq. 


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  


FINDING OF FACT

On November 2, 2016, the Board was notified by the Buffalo RO that the Veteran died in October 2016. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 










ORDER

The appeal is dismissed.




		
A. C. MACKENZIE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


